841 F.2d 1123Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eugene P. KING, Plaintiff-Appellant,v.UNITED STATES of America;  Joseph P. Crawford, M.D.;Unnamed Individuals Employed by the Defendant, UnitedStates;  Z. Dean Sadighian, M.D.;  William P. Tice, M.D.;Alan Eadline;  A.G. Gravely;  J. Jofko, M.D.;  T.R. Murdock;F.R. Lambert, Defendants-Appellees.
No. 87-2167.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 28, 1988.Decided:  Feb. 24, 1988.

Eugene P. King, appellant pro se.
Gurney Wingate Grant, II, Office of the U.S. Attorney, for appellees.
Before DONALD RUSSELL, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing plaintiff's civil action against the United States and various individual defendants is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  King v. United States, CA-87-0346 (E.D.Va. Sept. 9, 1987).


2
AFFIRMED.